Citation Nr: 1609200	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include the propriety of the reduction from 70 percent, effective January 1, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from January 1991 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reduced the 70 percent disability rating for PTSD to 50 percent, effective January 1, 2014.

Rating reductions claims are separate from increased ratings claims.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reduction resulted from the Veteran's claim for a higher rating for her PTSD, and she continued to request a higher rating even after the reduction was finalized.  See April 2014 Notice of Disagreement.  Therefore, both the increased rating claim and the propriety of the rating reduction are on appeal.

Entitlement to a TDIU has been raised by the record and is therefore a component of the instant appeal, as noted on the title page.  See September 2014 VA Form 21-8940 and May 2014 VA Form 9; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On her May 2014 VA Form 9, the Veteran requested a hearing at her local VA office before a member of the Board.  She was thereafter scheduled for a Travel Board hearing on August 29, 2014.  On that date, the Veteran requested withdrawal of her Board hearing request, stating that there had been some confusion relative to her representation and she did not feel should would be adequately represented at the Board hearing.  See August 2014 VA Form 21-4138.  By letter dated in November 2014, the AOJ informed the Veteran that she had been placed on the list of persons wanting to appear for an in-person hearing before a member of the Board.  She was also notified that Board videoconference hearings could be scheduled more quickly.  In February 2015, the Veteran contacted the AOJ by phone and requested to be scheduled for a Board videoconference hearing in lieu of a Travel Board hearing.  As no such hearing has been provided, one should be scheduled on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing, and provide reasonable advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


